DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicants’ response of July 26.2022, to the non-final action mailed May 20, 2022, has been entered. Claim 1 has been amended, claims 4-5, 7-11, 14-18, and 20-6335 have been cancelled, and no claims have been newly added.  Accordingly, claims 1, 3, 6, 12, 13, and 19 are pending and under instant consideration.

Response and Maintained Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  \
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

		Claims 1, 3, 6, 12, 13, and 19 remain rejected in modified form under 35 U.S.C. 103 as being unpatentable over the combination of Thayumanavan (Pub. No.: US 2014/0112881; Pub. Date: Apr. 24, 2014) and Monahan et al. (Pub. No.: US 2013/0017167; Pub. Date: Jan. 17, 2013) for reasons of record.
	The amended claims recite to a crosslinked polymeric nanogel-nucleic acid assembly, comprising: a crosslinked polymeric nanogel comprising a block or random co-of the structure

    PNG
    media_image1.png
    361
    239
    media_image1.png
    Greyscale

wherein each of x and y is independently a positive number and p is an integer from about 1 to about 20, and a nucleic acid molecule non-covalently entrapped in the crosslinked polymeric nanogel, wherein the crosslinked polymeric nanogel is characterized by a 
degree of crosslinking of 30% to 100%, the loading weight percentage of the nucleic acid is from about 0.2% to about 30%, and crosslinked polymeric nanogel-nucleic acid assembly has a particle diameter from about 3 nm to about 100 nm. 
	Regarding claims 1, 3, 6, 12, 13, and 19, Thayumanavan discloses polymeric nano-assemblies i.e. nanogels for encapsulation and delivery of therapeutic agents to a biological site ([0013] and abstract), wherein the guest molecule is non-covalently associated with the polymer ([0095] and claim 1) wherein the polymeric nano-gel comprises a polymer network of a  crosslinked co-polymer (block or random) having the structural formula: 

    PNG
    media_image2.png
    149
    256
    media_image2.png
    Greyscale
wherein each of R.sub.1, R'.sub.1, and R''.sub.1, is independently a hydrogen, C.sub.1-C.sub.12 alkyl group, or halogen; each of R.sub.2, R'.sub.2, R''.sub.2, R.sub.3, R'.sub.3 and R''.sub.3 is independently a hydrogen, (C.sub.1-C.sub.16) alkyl, (C.sub.1-C.sub.16) alkyloxy, or halogen; each of L.sub.1, L.sub.2 and L.sub.3 is independently a linking group; each of S.sub.1, S.sub.2 and S.sub.3 is independently a single bond or a spacer group; W is a hydrophilic group;  X is a group comprising a crosslinking moiety; Y is a non-crosslinking group; and each of i and j is independently a positive number,  and k is zero ([0020]-[0028], [0015]), specific L groups include 

    PNG
    media_image3.png
    99
    80
    media_image3.png
    Greyscale
[0113]
And specific W groups include 

    PNG
    media_image4.png
    69
    129
    media_image4.png
    Greyscale
wherein p is 1 to 20 or 1-9 [0114]
And x includes a disulfide group susceptible to biochemical reactants such as glutathione, thioroxin, and peroxiredoxin [0119].
Specific examples of the polymer include 
    PNG
    media_image5.png
    200
    172
    media_image5.png
    Greyscale
 (Fig. 1(a)).  As Thayumanayan discloses that k is 0 ([0020]-[0028], [0015]), when k is 0 the polymer of Thayamanayan is identical to what is instantly claimed; wherein the crosslinked  copolymer with a payload of a therapeutic, diagnostic or imaging payload non-covalently and releasably associated with the polymer host network ([0137] and claim 1).  , Thaymunavan discloses wherein the nanogel assembly further comprises a targeting moiety non-covalently associated with the polymer host and wherein the targeting moiety is selected form a peptide (claim 4).  Additionally, Thayumanyan discloses wherein the nano-assembly has a size from 3nm to about 100 nm ([0098] and Fig. 3a) and a loading including 5% (Fig. 47) with a range from 0.5% to about 70% or .5% to 30% by loading weight percentage of the guest molecule [0133].
   With respect to the degree of crosslinking although Thayumanyan discloses the crosslinking density of about 2% to about 80% [0131]  the copolymer  claimed appears to be the same as the prior art, absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).

	But Thayumanavan does not disclose wherein the encapsulated therapeutic agent is nucleic acid.  
	However, in the same field of endeavor of a polymeric therapeutic delivery system (abstract) that are crosslinked  [0247]wherein the polymers are made of monomers including:
[0333]

    PNG
    media_image6.png
    106
    250
    media_image6.png
    Greyscale
wherein R1 and R1 are hydrogen and R8 is methyl ([0209]-[0213], and structurally equivalent to the monomer of Thayumanvan, different monomers with funtionalizable disulfide groups [0155], and linking groups of

    PNG
    media_image3.png
    99
    80
    media_image3.png
    Greyscale
[0333], Monahan disclose wherein the therapeutic agent is SiRNA ([0028] and [0051]) and attached to the block copolymer through non-covalent interactions [00274]; wherein the therapeutic agent is in the core of the structure [0275].
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Thayumanavan and Monahan et al. to include non-covalently bound nucleic acid as the therapeutic agents disclosed by Monahan in the nano-gel for encapsulation and delivery of therapeutic agents to a biological site ([0013] and abstract) wherein the polymeric nano-gel comprises a polymer network of a  crosslinked co-polymer (block or random) having the structural formula: 

    PNG
    media_image2.png
    149
    256
    media_image2.png
    Greyscale
as example the reduction of effects of keratosis, wrinkles, elastosis, and epidermal and dermal atrophy (column 1 lines 39-43) as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to have nucleic acid as the  therapeutic agent as a simple substitution of one known therapeutic element for another to obtain predictable results of modulating the activity of an intracellular target in a cell as disclosed by Monahan [0011].  One who would have practiced this invention would have had reasonable expectation of success because Thayumanavan had already disclosed polymeric nano-gel comprises a polymer network of a crosslinked co-polymer (block or random) ([0020]-[0028], [0015) containing a non-covalently bound therapeutic agent, while Monahan provided guidance with respect to the non-covalently bound therapeutic agent being a nucleic acid.  It would have only required routine experimentation to simply substitute one therapeutic agent for anther as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejection they are addressed as follows: 
	Applicants traverse the rejection, arguing that the instant claims are directed to a crosslinked polymeric nanogel with a loading weight percentage of nucleic acid from about 0.2 to 30% weight and particle diameter from about 2nm to 100nm.  Thayumanavan discloses delivery of lipophilic small molecules and proteins and not the instantly claimed nucleic acid, the loading weight percentage or the diameter of the polymeric nanogel-nucleic acid assembly.  It the nanogel of Thayumanavan is capable of encapsulating lipophilic small molecules and bind proteins on the surface.  Thayumanavan does not disclose encapsulating nucleic acids.  Monahan discloses wherein the polynuclotide is covalently conjugated to the block copolymer, including Example 6 wherein the RNAi agent is chemically conjugated to the copolymer.   The copolymer of Monahan is structurally significantly different than the instantly claimed structure.  There is no examples in Monohan where siRNA can be attached through non-covalent interaction.  Accordingly, there is no reasonable expectation of success combining the prior art references.  The polymer of Monahan does not need to be crosslinked in the first place because the SiRNA is chemically conjugated to the pendent polymer itself.  Examples of Monahan does not disclose crosslinking therefore the disclosure of Monahan is non enabling..  The is no reasonable expectation of results.
	
	Applicants’ arguments have been fully considered, but not found persuasive.  Thayumanavan discloses the instantly claimed discloses a crosslinked polymeric nano-assemblies i.e. nanogels for encapsulation and delivery of therapeutic agents to a biological site (Title., [0013], and abstract), comprising the instantly claimed crosslinked co-polymer (block or random) wherein the crosslinked copolymer with a payload of a therapeutic, diagnostic or imaging payload non-covalently and releasably associated with the polymer host network ([0137] and claim 1).  Additionally, Thaymunavan discloses wherein the nanogel assembly further comprises a targeting moiety non-covalently associated with the polymer host and wherein the targeting moiety is selected from a peptide (claim 4) or wherein the guest payload molecule is non-covalently encapsulated into the  polymer nanoparticles (abstract).  Thayumanovan clearly discloses non-covalently associated active agent as an obvious alternative to the covalently bound active agent as Thayumanovan discloses both in a crosslinked copolymer. 
With respect to the crosslinking of the Monoham copolymer, this has been fully considered, but not found persuasive.  Monoham was never included in the rejection for the teaching of the instantly claimed polymer structure but for the teaching of encapsulating of the specific nucleic acid.  One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   There is no requirement Monoham exemplify attachment through non-covalent interaction and just because it is not exemplified does not mean it is not enabling.  
	With respect to Applicant’s argument that there would be no reasonable expectation of success in the combination of Thayumanavan and Monham, this has been fully considered but not found persuasive.  Initially, it must be pointed out that the teaching of Thayumanavan and Monham are not limited to specific examples.  Rather, the whole document is considered.  The combination of prior discloses noncovalent association of the nucleic acid in addition to the instantly claimed crosslinked copolymer structure.  Additionally, Applicant simply concludes that there would be no reasonable expectation of success combining prior art references.  A mere conclusion not supported by evidence is not persuasive. 
	Thus, the rejection is maintained for reason of record and foregoing discussion.
Conclusion
No Claims are allowed.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617